                                                                        JS-6
 1   Stuart L. Carroll (Cal Bar No. 163980)
 2
     stuart@carrollaw.com
     LAW OFFICES OF STUART L. CARROLL
 3   400 Continental Blvd., Suite 600
 4   El Segundo, California 90245
     Telephone: (310) 615-1935
 5

 6   Attorney for Plaintiff DARIN PAPPAS

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   DARIN PAPPAS                               Case No.: 2:19-cv-05735-RGK-KS
12
     p.k.a. ITHAKA DARIN PAPPAS, an
     individual,                                [PROPOSED] ORDER FOR DISMISSAL
13                                              WITH PREJUDICE [ENTIRE ACTION]
14
                         Plaintiff,             (F.R.C.P. Rule 41(a)(1)(A)(ii))
     vs.
15                                              Complaint Filed: July 1, 2019
16   HIGH SPEED PRODUCTIONS INC., a
                                                Honorable District Judge R. Gary Klausner
17   California corporation doing business as
                                                Honorable Magistrate Judge Karen L.
     “THRASHER”; CESARIO
18                                              Stevenson
     MONTANO a.k.a. CESARIO
19   “BLOCK” MONTANO, an individual;
                                                (E-Filing)
     BLADES BOARD AND SKATE, LLC,
20   a New York limited liability company;
21   CCS DIRECT LLC, a Wisconsin
     limited liability company; DADDIES
22   BOARD SHOP, LLC, a Delaware
23   limited liability company; EMAGE
     NETWORK, INCORPORATED, a
24   Colorado corporation; EMBASSY
25   BOARDSHOP, LLC, an Ohio limited
     liability company; ENERGY SKATE
26   SHOP, a business entity of unknown
27                                              -1-
     PAPPAS V HIGH SPEED PROD’NS, ET AL.
     Case No. 2:19-cv-05735-RGK-KS                      [PROPOSED] ORDER FOR DISMISSAL
                                                        WITH PREJUDICE [ENTIRE ACTION]
 1   form; HARD TIMES SKATE SHOP,
 2
     LLC, a Virginia limited liability
     company; LABOR SKATE SHOP, a
 3   business entity of unknown form; OLD
 4   SKULL SKATEBOARDS, LLC, a
     New York limited liability company;
 5   SOCIAL SKATEBOARDING, a
 6   business entity of unknown form; THE
     SKATEPARK OF TAMPA,
 7   INCORPORATED a Florida
 8   corporation;
     and DOES 1 through 10, inclusive,
 9

10                        Defendants.

11                                             ORDER
12         This Court having considered the parties’ joint stipulation to the dismissal of the
13   above-entitled action in its entirety, with prejudice, each party to bear its own costs,
14   including possible attorneys’ fees or other expenses of this litigation, it is hereby
15   ORDERED that this matter is dismissed, with prejudice, in its entirety.
16         It is further ORDERED that any and all disputes concerning or arising out of the
17   Confidential Settlement Agreement and Mutual Release between the parties shall be
18   resolved in the United States District Court for the Central District of California, and this
19   Court shall retain jurisdiction over any matter relating to the Confidential Settlement
20   Agreement and Mutual Release.
21

22   IT IS SO ORDERED.
23

24   Dated: February 26, 2020
25                                                  R. GARY KLAUSNER
26                                                  United States District Judge
27                                                -2-
     PAPPAS V HIGH SPEED PROD’NS, ET AL.
     Case No. 2:19-cv-05735-RGK-KS                         [PROPOSED] ORDER FOR DISMISSAL
                                                           WITH PREJUDICE [ENTIRE ACTION]
